Citation Nr: 1732631	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  13-18 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial rating for prostate cancer, status post laparoscopic
prostatectomy with residual scars, urinary incontinence, and erectile dysfunction (hereinafter "prostate cancer") in excess of 40 percent for the period prior to January 17, 2012, and in excess of 60 percent for the period from January 17, 2012, to May 7, 2014.  

2.  Entitlement to a total disability rating based on individual unemployablity (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel
INTRODUCTION

The Veteran had active service from December 1968 to July 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2011 and May 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In the March 2011 rating decision, service connection for prostate cancer was granted and an initial 40 percent rating was assigned, effective February 26, 2010.  The May 2013 rating decision denied entitlement to a TDIU.

By a May 2013 rating decision, the RO granted a higher 60 percent rating for the Veteran's service connected prostate cancer disability, effective January 17, 2012.  In a July 2014 rating decision, the RO granted a temporary 100 percent rating for the Veteran's prostate cancer, effective May 8, 2014.

The issue of depression, as secondary to prostate cancer, has been raised by the record in a January 2015 VA disability benefits questionnaire, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As this claim was received prior to March 24, 2015, it is not required to be on a VA Form 21-526 or VA Form 21-526EZ. 38 C.F.R. §§ 3.155, 3.160 (2016).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).
 
In his June 2017 informal hearing presentation (IHP), the appellant appears to raise a claim for pes planus, back problems and sciatica, including as secondary to pes planus, and a broken nose, to include residuals of a broken nose.  Effective March 24, 2015, when a claimant submits a communication indicating desire to file a claim for benefits, but the communication does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.350(a).  38 C.F.R. § 3.155(a) (2016); 79 Fed. Reg. 57,660 (Sept. 25, 2014) (codified in 38 C.F.R Parts 3, 19, and 20 (2016)).  When such a communication is received, the AOJ shall notify the claimant of the information needed to complete the application form or form prescribed by the Secretary.  38 C.F.R. § 3.155(a) (2016); 79 Fed. Reg. 57,660 (Sept. 25, 2014).  A complete claim on an application form designed for the purpose is required for all types of claims.  38 C.F.R. § 3.155(d) (2016).  This request is referred to the AOJ for appropriate action to be determined by the AOJ in accordance with the revised regulations.   

Due to the Veteran's age, the Board finds that there is good or sufficient cause to advance the case on the docket.  See 38 C.F.R. § 20.900 (2016).  Accordingly, this appeal has been advanced on the docket and must be afforded expeditious handling.

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACTS

1.  Since the February 26, 2010, effective date of the grant of service connection to March 10, 2011, the Veteran's prostate cancer required the use of absorbent materials which needed to be changed 2 times a day and caused awakening to void 5 or more times a night; it did not require the use of absorbent materials which needed to be changed four or more times a day.   

2.  Since March 11, 2011, to May 7, 2014, the Veteran's prostate cancer required the use of absorbent materials which needed to be changed 4 or more times a day.


CONCLUSIONS OF LAW

1.  For the period from February 26, 2010, to March 10, 2011, the criteria for an initial rating in excess of 40 percent rating for prostate cancer have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Codes 7522-7527 (2016).

2.  For the period from March 11, 2011, to May 7, 2014, the criteria for a 60 percent rating, but no higher, for prostate cancer have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Codes 7522-7527 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A.           §§  5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

VA's duty to notify was satisfied by letters in April 2010, July 2010, March 2011, December 2011, and November 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran in the development of his claim has also been met. This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R.     § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's available service treatment records (STRs) and VA treatment records.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.  Also, the Veteran was afforded VA compensation and pension examinations in July 2010, January 2012, May 2014, and January 2015.  The Board finds that the examination reports are adequate to decide the merits of the case because the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, and the examination report set forth detailed examination findings to include a nexus opinion, with adequate bases for the opinion.  See 38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

The Board notes that in his IHP, the Veteran's representative asserts that there are medical records from a VA facility not associated with the record.  The Board finds that the Veteran's record is a comprehensive one and the Board is able to make a decision regarding the Veteran's prostate cancer up to the May 8, 2014, assignment of his 100 percent disability rating. 

Factual Background

In May 2009 the Veteran was diagnosed with prostate cancer.  In July 2009 he underwent a prostatectomy at a private medical facility.  

In October 2009 the Veteran had follow-up care at a private medical facility for his prostatectomy.  He reported urinary leakage necessitating wearing absorbent material that required changing 2 times a day.  He was advised about strengthening exercises and provided prescription medication.

In April 2010 the Veteran returned to the private facility for follow-up care.  He again reported urinary leakage requiring him to change his absorbent materials 2 times a day.  He reported his nighttime voiding at 1 hour intervals.

In July 2010 a VA examination found that the Veteran had urinary frequency associated with his prostatectomy.  He reported that during the day and night he urinated 6 times at intervals of 2 hours.  Upon examination the Veteran was found to have no prostate present due to surgical removal.  His penis was normal with no deformity, masses, or tenderness.  The testicles were also normal.  No genital fistula was noted.  Laboratory tests showed PSA less than 0.1 ng/ml.  Urinalysis was absent of protein, sugar, red blood count, hyaline casts, and granular casts.  The examiner diagnosed the Veteran prostate cancer, status post laparoscopic prostatectomy with residual scars, urinary incontinence, and erectile dysfunction.

In March 2011 the Veteran submitted a statement in support of his claim which indicated that he was using absorbent materials which required changing more than 4 times a day.  In April 2011 the Veteran submitted a statement which indicated that he was urinating 3 to 8 times per hour throughout the day and night.  The Veteran's wife also submitted a statement in April 2011 which indicated that her husband had urine leakage "all day and night" which required him to change his absorbent material frequently.

March, April and December 2011 VA medical center (VAMC) records indicated that the Veteran called for refills of his absorbent materials throughout those months.  Frequency of use was not indicated.

In a January 2012 statement in support of his claim the Veteran again indicated that he was using absorbent materials 8 to 10 times a day and that he was constantly wet due to constant urine drip.

In a January 2012 VA examination the Veteran reported that he previously used pampers, but was now using male guard pads undergarments which he had to change once an hour.  He reported that he felt leakage and went to the restroom; he also reported a rash in his genital area.  The Veteran's prostate cancer was reported to be in remission.  Upon examination the Veteran was found to have a voiding dysfunction which required him to change his absorbent materials more than 4 times a day.  He was found to have urinary frequency which caused daytime voiding between 1 and 2 hours and nighttime voiding which resulted in awakening to void 5 times or more.  He did not have signs or symptoms of obstructed voiding; he did not require the use of an appliance; he did not have symptoms of urinary tract infections.  The examiner did not find a genital area rash.  The Veteran's testes were normal, with no swelling.  The Veteran had a thick pad under his undergarment and was using a tissue to cover over the penis tip.  The examiner did not find either the tissue or the pad to be wet.  The examiner stated that the Veteran remarked that he didn't urinate in the pad, but that when he felt the leak he would go to the restroom for full clear stream flow. The examiner opined that he did not think the Veteran needed to change the absorbent materials every hour as the materials did not get soaked and also remarked that he did not think the Veteran woke up every hour to change the pad.

A May 2014 VA examination found the Veteran to be in an active state of prostate cancer.  Voiding dysfunction and urinary frequency were found.  The Veteran reported need to change his absorbent materials more than 4 times a day, a daytime voiding interval of less than an hour, and needing to wake 5 or more times a night to void.  He did not have signs or symptoms of obstructed voiding or urinary tract infections.  A January 2015 VA examination found the above status and symptoms to be continuing.  

Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more nearly approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of the assignment of different ratings for different periods of time, based on the facts found, is required.  Fenderson v. West, 12 Vet. App. 119 (1999).  Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

A March 2011 rating decision assigned a 40 percent rating since the February 26, 2010, effective date of the grant of service connection, under Diagnostic Codes (DCs) 7522-7527.  See 38 C.F.R. § 4.115b.  The AOJ separately awarded the maximum rating for SMC based upon loss of use of a creative organ under 38 U.S.C.A. § 1114(k).  A May 2013 rating decision assigned a 60 percent rating since a January 17, 2012, VA examination, under DCs 7522-7527.   As of May 8, 2014, the Veteran was assigned a temporary 100 percent rating due to his prostate cancer being in active status, under DCs 7522-7528.  As the Veteran has a 100 percent disability rating as of May 8, 2014, the only period for review is from his February 26, 2010, date of service connection to May 7, 2014.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

Pursuant to DC 7522, a 20 percent rating is warranted for deformity of the penis with the loss of erectile power.  This is the only schedular rating provided under this diagnostic code.  The Board notes that no other schedular criteria are applicable to erectile dysfunction.  

DC 7527 applies to injuries, infections, hypertrophy, or post-operative residuals of the prostate gland.  38 C.F.R. § 4.115b.  Pursuant to this DC a Veteran is to be rated based on voiding dysfunction or urinary tract infection, whichever is predominant. As the above listed facts demonstrated, the Veteran's predominant symptom related to voiding dysfunction. 

Voiding dysfunctions are rated under the criteria applicable to urine leakage, urinary frequency, or obstructed voiding.  Under the criteria applicable to urine leakage, a 20 percent rating applies with the wearing of absorbent materials that must be changed fewer than two times per day.  

A 40 percent rating applies with the wearing of absorbent materials that must be changed 2 to 4 times per day. 

A 60 percent rating applies with the use of an appliance or the wearing of absorbent materials that must be changed more than 4 times per day.  38 C.F.R. § 4.115a.

Under the criteria applicable to urinary frequency, a 10 percent rating applies with a daytime voiding interval between 2 and 3 hours, or; awakening to void 2 times per night. 

A 20 percent rating applies with a daytime voiding interval between 1 and 2 hours, or; awakening to void 3 to 4 times per night.  

A 40 percent rating applies with a daytime voiding interval less than 1 hour, or; awakening to void 5 or more times per night.  38 C.F.R. § 4.115a.

The Veteran seeks an initial disability rating in excess of 40 percent for the period prior to January 17, 2012, and rating in excess of 60 percent for the period from January 17, 2012, to his temporary 100 percent rating beginning on May 8, 2014.

In light of the above, the Board finds that an initial rating in excess of 40 percent is not warranted prior to March 11, 2011.  Until that time the Veteran had not reported  use of absorbent materials which needed to be changed more than 4 times a day.  At an October 2009 private medical visit the Veteran reported having to wear 2 pads a day.  An April 2010 private medical record also indicated that he was changing his absorbent materials 2 times a day and nighttime voiding every hour.  His July 2010 VA examination found that he had day and nighttime urination at 2 hour intervals up to 6 times.  These absorbent material changing intervals and intervals of voiding warrant a 40 percent rating in either the urinary incontinence or urinary frequency categories.  

However, in the statement in support of his claim received by VA on March 11, 2011, the Veteran reported having to change his absorbent materials 7 to 8 times a day and at least 6 times a night.  He also stated in a statement in support of his claim received by VA on April 7, 2011, that he had urinary frequency of 3 to 8 times per hour all day and night.  His wife also submitted a statement, received by VA on April 7, 2011, that her husband had urine leaks all day and night, with frequent absorbent material changes throughout the day.  Resolving all doubt in favor of the Veteran, his statements regarding his urinary incontinence warrant a rating of 60 percent.  Furthermore, none of the available evidence contradicts the Veteran's statements.  Though the January 2012 VA examination opined that the Veteran did not need to change his absorbent material once an hour, the Board notes that this standard is not necessitated by the rating criteria.  The Veteran reported in March 2011 and in his January 2012 VA examination that he needed to change his absorbent materials more than 4 times a day.  The Board finds that the Veteran is competent to report how many times per day he experienced incontinence.  Barr v. Nicholson, 21 Vet. App. 303   (2007) (lay testimony is competent to establish the presence of observable symptomatology); Layno v. Brown, 6 Vet. App. 465   (1994).  The Board also finds the Veteran's testimony to be credible.  Considering the frequency of urinary incontinence reported by the Veteran and the need for frequent changes of absorbent materials, the evidence of record reasonably indicated that the absorbent materials needed to be changed more than four times per day since March 11, 2011.  Therefore, a 60 percent rating, but no higher, is warranted for the period beginning March 11, 2011, to May 7, 2014.  

The Board notes that a higher rating of 100 percent, under Diagnostic Code 7528, requires objective medical evidence of active, recurrent, or metastatic prostate cancer.  As previously stated, the Veteran received a temporary 100 percent rating under this DC as of May 8, 2014, after a determination that his prostate cancer was active.  As such, the period beginning then is not on appeal.  

Further, absent evidence of renal dysfunction which is the result of the Veteran's service-connected prostate cancer, the Board finds that a higher rating for that condition via 38 C.F.R. § 4.115a is not warranted at any point during the appeal period.


ORDER

Entitlement to a rating in excess of 40 percent for prostate cancer, status post laparoscopic prostatectomy with residual scars, urinary incontinence, and erectile dysfunction prior to March 11, 2011, is denied.

For the period from March 11, 2011, to May 7, 2014, entitlement to a 60 percent rating, but no higher, for prostate cancer, status post laparoscopic prostatectomy with residual scars, urinary incontinence, and erectile dysfunction is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Unfortunately, remand is required in this case for the issue of a TDIU.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

The Board notes that an informal conference was held in this matter on January 9, 2015.  At that time the Veteran's representative discussed the Veteran's claim for a TDIU.  Pursuant to the informal conference report it appears the AOJ agreed to schedule the Veteran for an examination regarding a TDIU.  However, a review of the record finds that no such examination has taken place or been associated with the Veteran's claims file that considers all of the Veteran's service connected disabilities, that is, his prostate cancer, bilateral hearing loss, and tinnitus.


Accordingly, the claim is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an examination with an 
appropriate medical professional to obtain an opinion 
regarding the effect of his service-connected disabilities on his employability.  The entire claims file and a copy of this REMAND should  be made available to the examiner for review, and such  review should be noted in the examination report.  All necessary tests and studies should be conducted. 

The examiner is requested to comment on the effects of the Veteran's service-connected prostate cancer, bilateral hearing loss, and tinnitus disabilities on his ability to secure and follow a gainful occupation, alone, and collectively.  In doing so, the examiner should comment on the Veteran's ability to function in an occupational environment and describe the functional limitations related to each of his service-connected disabilities, alone and collectively.

The opinion should be based on a review of all of the medical and lay evidence, and take into account the Veteran's education, training, and work history (but not his age or the impact of any nonservice-connected disabilities). 
 
The examiner should set forth the complete rationale for all conclusions reached.
 
2.  Then, readjudicate the issue of entitlement to a TDIU. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


